IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





 NO. AP-75,859


EX PARTE MADALENO R. MEDINA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 12366-A IN THE 344TH DISTRICT COURT

FROM CHAMBERS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
more than 200 grams of cocaine with intent to deliver and sentenced to ten years' imprisonment and
a $1000 fine.  He did not appeal his conviction. 
	Applicant contends that his counsel was ineffective because Applicant pled guilty pursuant
to an agreement that he would be considered for shock probation, but counsel failed to timely file
a motion to have shock probation granted.  Trial counsel filed an affidavit with the trial court.  Based
on that affidavit, the trial court determined that Applicant's plea was pursuant to an agreement that
he would be considered for shock probation, which could not be carried out because counsel failed
to timely file a motion for shock probation.  Applicant is entitled to relief.
	Relief is granted.  The judgment in Cause No. 12366 in the 344th Judicial District Court of
Chambers County is set aside, and Applicant is remanded to the trial court to answer the charge
against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division.

Delivered: March 5, 2008
Do Not Publish